JOHN HANCOCK CAPITAL SERIES on behalf of John Hancock U.S. Global Leaders Growth Fund AMENDMENT TO INVESTMENT MANAGEMENT CONTRACT AMENDMENT made this 1st day of June, 2013 to the Investment Management Contract dated May13, 2002, as amended (the “Agreement”), between John Hancock Capital Series, a Massachusetts business trust, on behalf of its series John Hancock U.S. Global Leaders Growth Fund (the “Fund”), and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN SECTION 4 - COMPENSATION OF THE ADVISER Section 4 of the Agreement, “COMPENSATION OF THE ADVISER,” is hereby amended to reflect the following fee schedule for the Fund and any contrary fee schedule information is hereby superseded: Fund First $500 Million of Average Daily Net Assets Next $500 Million of Average Daily Net Assets Next $1 Billion ofAverage Daily Net Assets Next $3 Billion ofAverage Daily Net Assets Excess over $5 Billion ofAverage Daily Net Assets John Hancock U.S. Global Leaders Growth Fund 0.750% 0.730% 0.710% 0.700% 0.650% 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK CAPITAL SERIES on behalf of John Hancock U.S. Global Leaders Growth Fund By: /s/ Hugh McHaffie Hugh McHaffie President JOHN HANCOCK ADVISERS, LLC By: /s/ Leo Zerilli Leo Zerilli Senior Vice President and Chief Investment Officer
